Citation Nr: 0710598	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with disc disease, currently evaluated as 20 percent 
disabling, and for an increased separately-assigned rating 
for left lower extremity radiculopathy associated with the 
lumbosacral strain with disc disease, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for right knee 
internal derangement, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for left knee internal 
derangement, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1982 to May 1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that denied ratings in 
excess of 10 percent for internal derangement of each knee, 
and that granted a 20 percent rating for lumbosacral strain 
from March 2001; the veteran appeals the 20 percent rating as 
inadequate.  

This appeal also originally arose from a June 2003 rating 
action that denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran filed a Notice of Disagreement in 
March 2004, and the RO issued a Statement of the Case (SOC) 
in March 2006, but the veteran failed to perfect his appeal 
by filing a Substantive Appeal.

In September 2004, the Board remanded the issues on appeal to 
the RO for further development of the evidence and for due 
process development.

By rating action of March 2006, the RO expanded the grant of 
service connection for lumbosacral strain to include lumbar 
disc disease, assigned a temporary total rating (T/TR) of 100 
percent under the provisions of 38 C.F.R. § 4.30 from 13 July 
through September 2004, and restored a schedular 20 percent 
rating from October 2004.  That rating action also granted 
service connection and assigned a separate 10 percent 
disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8620 from 26 September 2003 for left lower extremity 
radiculopathy associated with the lumbosacral strain with 
disc disease.

The issue of an increased rating for lumbosacral strain with 
disc disease, currently evaluated as 20 percent disabling, 
and for an increased separately-assigned rating for left 
lower extremity radiculopathy associated with the lumbosacral 
strain with disc disease, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's right knee internal derangement is 
manifested by subjective complaints of pain and weakness, 
with objective findings showing tenderness, crepitation, 
minimal degenerative arthritis, good range of motion, and no 
instability or recurrent subluxation. 

3.  The veteran's left knee internal derangement is 
manifested by subjective complaints of pain and weakness, 
with objective findings showing tenderness, crepitation, 
minimal degenerative arthritis, good range of motion, and no 
instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee internal derangement are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.40,  4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2006). 

2.  The criteria for a rating in excess of 10 percent for 
left knee internal derangement are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.40,  4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

January 2002 pre-rating and October 2004 post-rating RO 
letters collectively notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claims, as well as of what was need to establish 
entitlement to a higher rating (evidence showing that the 
condition had worsened).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the October 2004 RO letter requested the 
veteran to furnish any information or evidence that he had in 
his possession that pertained to his claims.  The Board finds 
that these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the December 2002 rating action on appeal.  
However, the Board finds that any delay in issuing the full 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  After the 
issuance of the RO's October 2004 notice letter and 
additional opportunities to provide information and/or 
evidence pertinent to the claims under consideration, the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record by rating action of March 2006.  Hence, 
the Board finds that VA's failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case); see ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the  June 2003 SOC 
and the March 2006 Supplemental SOC, and that this suffices 
for Dingess/Hartman.  The Court also held that VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in the May 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining available 
post-service VA and private medical records through 2006.  In 
April 2002 and February 2005, the veteran was afforded 
comprehensive VA examinations, reports of which are of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  Under these 
circumstances, the Board finds that the veteran is not 
prejudiced by appellate consideration of the claims on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria of DC 5257, slight impairment 
of either knee, to include recurrent subluxation or lateral 
instability, warrants a 10 percent rating.  20 and 30 percent 
ratings require moderate and severe impairment, respectively.  

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires flexion limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires limitation of extension to 15 degrees.  A 30 percent 
rating requires limitation of extension to 20 degrees.  A 40 
percent rating requires limitation of extension to 30 
degrees.  A 50 percent rating requires limitation of 
extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

As noted above, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10 
percent is not warranted for internal derangement of either 
knee under any applicable rating criteria.

On March 2001 VA outpatient examination, range of motion was 
within normal limits, and strength was 5/5 in each knee.  
Neuromuscular coordination was good and muscle tone was 
normal in both lower extremities.  

On April 2002 VA orthopedic examination, the veteran 
complained of persistent, worsening knee pain, and wore a 
brace on the right knee.  He also complained of stiffness, 
swelling, giving-way, fatigability, and limited endurance.  
The veteran currently walked with a cane and a limp on the 
right side.  Examination of the right knee showed generalized 
pain and tenderness, especially over the medial compartment, 
but no effusion, and range of motion was from 0 to 130 
degrees with pain.  There was no instability, and the knee 
was stable to all testing.  The McMurray's test was negative.  
Examination of the left knee showed pain, soreness, and 
tenderness medially, but range of motion was from 0 to 140 
degrees with pain, and the knee was stable to all testing, 
with a negative McMurray's test.  X-rays revealed minimal 
degenerative arthritic changes of both knees, but no fracture 
or dislocation or destructive bone changes.  The final 
diagnoses were residuals postoperative right knee 
meniscectomy, and left knee strain.

On July 2004 VA outpatient examination, lower extremity 
active range of motion was within full limits with 4/5 
strength.       

On February 2005 VA examination, the veteran complained of 
worsening knee pain, weakness, stiffness, swelling, giving-
way, fatigability, with flare-ups during repetitive use.  
However, the examiner noted that there was no recurrent 
subluxation or constitutional symptoms, although normal daily 
activity was difficult.  The veteran wore a brace and used a 
cane, and sometimes a walker.  On current examination, he had 
a bit of an antalgic gait.  There was no muscle atrophy.  

Examination of the right knee showed tenderness, soreness, 
pain to palpation, and slight crepitation, with mild to 
moderate pain with motion repeated multiple times without 
change.  However, range of motion was from 0 to 125 degrees, 
with some guarding with motion, and the knee was stable to 
all testing.  The McMurray test was negative, and there was 
no redness, heat, or ankylosis.  

Examination of the left knee showed range of motion from 0 to 
130 degrees repeated multiple times without change, with some 
guarding due to pain.  There was some joint line tenderness 
and mild crepitation, but no redness, heat, or ankylosis.  
The knee was stable to all testing, and the McMurray test was 
negative.  

No DeLuca changes with respect to increased aching, pain, 
soreness, tenderness, fatigability, and range of motion were 
noted with repetitive use on current examination.  X-rays 
revealed a suggestion of early minimal degenerative arthritic 
changes of both knee joints, but no fracture or dislocation 
or destructive bone changes.  The diagnoses were 
postoperative right knee internal derangement with arthritis, 
and left knee internal derangement with arthritis.  The 
examiner noted that the veteran was limited to a sedentary 
occupation, as anything requiring prolonged standing, 
walking, climbing, squatting, or crawling would cause him 
difficulties at work.      

On early March 2005 VA outpatient examination, the veteran 
complained of bilateral knee pain.  Examination showed 
limited range of motion of the knee joints, marked tenderness 
with movement and palpitation, and some right knee 
crepitation.  There were no motor deficits.  When seen again 
in late March, there was medial collateral ligament laxity 
and knee popping with the valgus maneuver, but no effusion or 
crepitus.  The assessment was right knee pain.  

On April 2005 VA outpatient examination, the veteran stated 
that he had to stop walking after 100 yards due to knee pain.  
He denied any catching, locking, or dislocation, but 
complained of frequent popping and 1 or 2 episodes of giving-
way.  On examination, the veteran had a lumbering gait 
consistent with being overweight, which left him with slight 
varus deformity of both knees.  There was extreme tenderness 
over the medial femoral condyles, and some joint line 
tenderness.  The McMurray, Lachman, and anterior/posterior 
drawer tests were negative, and there was no laxity with 
varus/valgus stress testing.  X-rays of both knees revealed 
no significant degenerative changes, acute bone abnormality, 
or dislocation.  The assessment was early arthritis of both 
knees.

June 2005 VA outpatient examination showed 4/5 strength 
throughout the muscle groups of the lower extremities.  On 
October 2005 VA outpatient examination, the veteran 
complained of difficulty doing household chores, but mostly 
attributed this to left lower extremity symptoms; his right 
lower extremity was asymptomatic. Current examination showed 
morbid obesity and a slightly antalgic gait, with poor range 
of motion and very poor overall conditioning.  Motor testing 
showed 5/5 strength, but with giving-way.  In February 2006, 
a VA physician opined that much of the veteran's problems was 
weight-related and a vicious cycle.

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of impairment 
of either knee that would warrant a 20 percent rating under 
DC 5257.  In this regard, the Board notes that the veteran 
has consistently demonstrated good range of motion of both 
knees, and that there has been no instability or recurrent 
subluxation.  Moreover, the Board notes the significant role 
of the veteran's non-service-connected morbid obesity and 
deconditioning in his increasing physical debilitation in 
2005 and 2006.

The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's bilateral knee 
disability, but finds that no higher evaluation is 
assignable.  With respect to limitation of motion, the Board 
points out that no examination from 2001 to 2006 has shown 
the level of impairment of either knee that would warrant at 
least the next higher, 20 percent rating under any applicable 
limitation of motion rating criteria-that is, limitation of 
leg flexion to 30 degrees under DC 5260, or limitation of leg 
extension to 15 degrees under DC 5261.  

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
knee disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher evaluation is assignable for either knee 
during the period in question.  Although the February 2005 VA 
examiner noted that the veteran was limited to a sedentary 
occupation, as anything requiring prolonged standing, 
walking, climbing, squatting, or crawling would cause him 
difficulties at work, no DeLuca changes with respect to 
increased aching, pain, soreness, tenderness, fatigability, 
and range of motion were noted with repetitive use of either 
knee.      On that record, there is no basis for the Board to 
find that, during flare-ups or with repeated activity, the 
veteran experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca 
symptom-particularly, pain-that is so disabling as to 
warrant assignment of the next higher rating for either knee 
under DC 5260 or 5261.   

Further, the Board finds that, in view of the findings 
showing measurable range of motion of each knee during the 
entire rating period under consideration, a rating under DC 
5256 for knee ankylosis is not appropriate.  Likewise, a 
rating under     DC 5262 also is not appropriate, inasmuch as 
no malunion of either tibia and fibula has ever been 
objectively demonstrated.

For all the foregoing reasons, the Board finds that a rating 
in excess of 10 percent for internal derangement of either 
knee is not warranted under any pertinent provision of the 
rating schedule, and the claims must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).




ORDER

A rating in excess of 10 percent for right knee internal 
derangement is denied.

A rating in excess of 10 percent for left knee internal 
derangement is denied.


REMAND

Reason for remand:  Inadequate notice of applicable rating 
criteria.  In September 2004, the Board remanded the issue of 
entitlement to an increased rating for lumbosacral strain for 
consideration by the RO under revised rating criteria for 
assessing the degree of disability resulting from 
service-connected back disabilities.  On remand, the RO, by 
rating action of March 2006, expanded the grant of service 
connection for lumbosacral strain to include lumbar disc 
disease, assigned a temporary total rating (T/TR) of 100 
percent under the provisions of 38 C.F.R. § 4.30 from 13 July 
through September 2004, and restored a schedular 20 percent 
rating from October 2004.  That rating action also granted 
service connection and assigned a separate 10 percent 
disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8620 from 26 September 2003 for left lower extremity 
radiculopathy associated with the lumbosacral strain with 
disc disease.  

In the letter accompanying the March 2006 rating decision, 
the RO notified the veteran that service connection had been 
granted for left lower extremity radiculopathy associated 
with the lumbosacral strain with disc disease and a 10 
percent rating had been assigned.  Further, the RO informed 
the veteran that the March 2006 rating decision "represents 
a partial grant of the benefits sought on appeal, for this 
issue, as you were not awarded the maximum benefit provided 
by the rating schedule.  The claim is still considered to be 
in appellate status and further processing will continue 
unless you advise us that you are now satisfied with this 
decision."  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded).  The Board agrees with 
the assessment in the covering letter for the rating decision 
that the assignment in this case of a separate 10 percent 
rating for radiculopathy of the left lower extremity was, in 
effect, a grant of an increased rating for the veteran's back 
condition, an issue which was on appeal.

Although the rating decision reflected that the radiculopathy 
was a separate condition which was awarded service connection 
as secondary to the back condition under 38 C.F.R. 
§ 3.310(a), Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine specifically contemplates 
that neurologic symptoms associated with a service-connected 
back condition will be rated separately under separate 
diagnostic codes.  Therefore, even if radiculopathy is rated 
under a separate diagnostic code, it remains a symptom of the 
veteran's service-connected back disorder, and therefore the 
separate rating assigned for it was the means, as set forth 
in Note (1), by which an increased disability rating for the 
back condition was granted on remand.  Accordingly, the Board 
concludes that that the 10 percent rating assigned for left 
lower extremity radiculopathy associated with 
service-connected lumbosacral strain with disc disease is in 
appellate status as intertwined with the veteran's appeal for 
an increased rating for his back condition.

However, in the supplemental statement of the case (SSOC) 
issued the same day as the rating decision, the RO limited 
the issue on appeal to entitlement to an increased evaluation 
for the back condition and did not include consideration of, 
or notify the veteran of, the criteria under which the 
symptom of his back disorder-i.e., left lower extremity 
radiculopathy associated with the service-connected 
lumbosacral strain with disc disease-had been assigned a 
separate rating, i.e., 38 C.F.R. § 4.124a, DC 8620.  The 
Board concludes that therefore, that under the particular 
procedural history of this case, due process requires remand 
for proper notice to the veteran of the rating criteria 
applicable to his service-connected left lower extremity 
radiculopathy associated with the lumbosacral strain with 
disc disease.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the veteran's claim for 
an increased rating for lumbosacral strain 
with disc disease, currently evaluated as 
20 percent disabling, and for an increased 
separately-assigned rating for left lower 
extremity radiculopathy associated with 
the lumbosacral strain with disc disease, 
currently evaluated as 10 percent 
disabling, in an SSOC that informs him of 
all applicable rating criteria associated 
with his appeal of those issues including 
the criteria under 38 C.F.R. § 4.124a, 
Diagnostic Code 8620.  Allow the veteran a 
reasonable time to respond before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


